Citation Nr: 1746748	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include angina. 

2.  Entitlement to service connection for hypertensive vascular disease.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel





INTRODUCTION

The Veteran served honorably in the United States Army from May 1977 to May 1980 and the Army National Guard, Oregon, from August 1980 to December 1999. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This matter was previously remanded by the Board in May 2015 to obtain records and in February 2017 to obtain medical examinations.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that the issues must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

The Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the introduction, the matter was previously remanded in February 2017 to obtain medical examinations to address the Veteran's March 1996 chest pains.  The Board finds that the AOJ did not comply with the remand instructions and a new examination is needed.  The February 2017 remand stated that "[t]he examiner must specifically address the effect, if any, the Veteran's March 1996 chest pains had on his current heart condition and hypertensive vascular disease."  A review of the Veteran's April 2017 heart and hypertension examinations shows that no such discussion occurred.  As such a new examination is needed in order to comply with the previous remand instructions.  


Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Thereafter, schedule the Veteran for VA examination(s) with appropriate examiner(s) to address the nature and etiology of his heart condition, to include angina, and hypertensive vascular disease.

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

(a) Is it at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current heart condition and hypertensive vascular disease are related to service to include the Veteran's complaints of chest pain during ACDUTRA in March 1996;

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension that predated his period of ACDUTRA in March 1996 increased in severity during the Veteran's period of ACDUTRA;

(c) If hypertension increased in severity during the Veteran's period of ACDUTRA, is the increase in severity due to the natural progress of the disability?  If so, was the increase in severity due to the Veteran's period of ACDUTRA;

(d) For any cardiovascular disability, other than hypertension, that is currently manifested, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of chest pain during ACDUTRA were the initial manifestations of the disability? 

The examiner must specifically address the effect, if any, the Veteran's March 1996 chest pains had on his current heart condition and hypertensive vascular disease.

3.  After undertaking any other appropriate development deemed necessary, readjudicate the Veteran's claims.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




